Citation Nr: 1125600	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for immunoglobulin A nephropathy (IgA).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1980 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was discharged from active duty in December 2004 after serving honorably for 20 years in the United States Air Force.  In approximately 2008, the Veteran was first diagnosed with IgA, but he believes that the disease actually initially manifested while he was in service, as early as October 1998, when he was treated for kidney stones.  At the time he was treated for kidney stones, the Veteran reported that he was having blood in his urine and flank pains; and he added that his urine was dark and foamy.    

The evidentiary record includes letters from two private physicians to the effect that the Veteran's current IgA may have been present in service.  

In a letter dated in April 2010, Dr. Meares stated that he reviewed documentation which showed that the Veteran had significant proteinuria and microscopic hematuria when he was treated for kidney stones in service in October 1998, and that such findings can be consistent with IgA nephropathy.  In a letter dated in August 2010, Dr. Meares explained that while microscopic hematuria can be seen in cases of nephrolithiasis (kidney stones), proteinuria is not a common finding; and he felt that a repeat urinalysis should have been performed to see whether there had been any resolution of his proteinuria in 1998.  He noted that the Veteran reported dark and foamy urine in 1998 which could also be indicative of underlying IgA.  He went on to note that while nephrolithiasis is not a cause of IgA nephropathy, the two diseases can coexist, and opined that the Veteran's IgA may have been present in service.  

However, "may be" in the context of a medical opinion is the same as "may not be" and is therefore considered too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
In a letter, dated in April 2011, Dr. Chan indicated that IgA nephropathy is a slow disease process, and that based on renal biopsy findings, it was likely that the Veteran's IgA nephropathy had been in existence for many years.  However, it is unclear what time frame is contemplated by "many years" and the letter was written more than six years after the Veteran was discharged from service.  As such, the letter also fails to make it at least as likely as not (50 percent or greater) that the Veteran's IgA either began during his military service. 

VA did obtain a medical opinion of record in June 2010 in an effort to determine the etiology of the Veteran's IgA.  Unfortunately, the VA examiner's opinion was limited in scope and did not address the question which is central to the Veteran's claim, that is, whether his IgA either began during or was otherwise caused by his time in military service.  The Board is cognizant that the examiner was only asked to provide an opinion as to whether the Veteran's IgA was causally related to his treatment for kidney stones in service.  However, the issue is not whether there is an etiological relationship between treatment for kidney stones and IgA, but whether the Veteran's IgA was first manifested in service, as it was explained by Dr. Mears that nephrolithiasis and IgA nephropathy can coexist.  As such, the Board finds that the VA examination was inadequate and that another examination is necessary prior to further appellate review.  

Additionally, the Board notes that the VA examiner stated that she could not locate the laboratory studies for the Veteran's treatment for kidney stones in October 1998 in the service treatment records.  In this regard, the Board notes that the laboratory studies are in the claims file but were not included with his service treatment records, and were submitted by the Veteran in April 2010.  The service records show that the Veteran was initially treated by a service family practitioner in October 1998, and referred to a private hospital for treatment.  

At this point, the Board notes that the Veteran has not provided VA with authorization to obtain his medical records from any source and has instead, chosen to submit copies of records in his possession.  However, as it is quite possible that the Veteran does not have all of his treatment records.  In order to reach a fair and fully informed decision, all of the available medical reports and treatment records must be obtained and reviewed by an appropriate medical specialist.  Therefore, on remand, the Veteran is advised to provide VA with authorization to obtain all of his medical records from United Medical Center where he was treated for kidney stones in October 1998, and from any other healthcare provider who has treated him since his discharge from service.  

In remanding this matter, the Board points out because this case presents complex and unresolved factual questions, and since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead bound by on these matters by the medical evidence of record, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Here, the medical evidence of record does not contain sufficient information to address the required legal inquiry, i.e., whether the Veteran's IgA nephropathy either began during or was otherwise caused by the Veteran's military service.  Under the circumstances, it is incumbent on the Board to remand this matter and supplement the record prior to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175; see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  

Accordingly, the claim is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The Veteran should be asked to provide the names and addresses of all healthcare providers who have treated him for any kidney problems since his discharge from service.  Of particular interest are all records, including any laboratory studies, such as blood work-ups and urinalysis for his treatment of kidney stones at United Medical Center (214 E. 23rd St, Cheyenne WY) and Cheyenne Urological, P.C., in October 1998.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  The Veteran should then be afforded a VA examination, to be conducted, if possible, by a physician specializing nephrology to determine the etiology and, if feasible, the approximate date of onset the Veteran's IgA nephropathy.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The physician should render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's IgA nephropathy was first manifested in service or is otherwise related to service.  The examiner should provide a complete rationale for all conclusions reached and opinions expressed.  If the examiner is unable to answer the specific inquiries, this should be so indicated and an explanation as to why that is so, included.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner is requested to include a brief discussion of the etiology of IgA nephropathy in general and with respect to the facts in this case, and to comment on the private and VA medical opinions of record (discussed above) and indicate whether he/she agrees or disagrees with those statements.  

3.  After the requested development has been completed, the AMC should review and readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

